DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Glenpharma (JP2002509890).

Glenpharma does not disclose the narrower ranges of the instant claims 21-26, or the absence of dextran over 8,000 Da of claims 23 and 26
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Here, the ranges disclosed of 500-3000 Da and 3,000-1,000,000 Da overlap the ranges instantly claimed, the narrowest being claim 23 with 5,000 and claim 26 which also include the second dextral with molecular weight 1,000 Da.
With regards to the absence of dextral over 8,000 Da, as noted above, where the range is disclosed, it would be obvious to vary within the disclosed range. In doing so, when a molecular weight of 5,000 Da is tested, it is reasonably expected that the dextran will be of sufficient purity to avoid presence of compounds outside a reasonable molecular weight. Here, where the disclosed ranges as specific values in the prior art, when 5,000 Da is selected, impurities of 8,000 Da would represent almost 40% difference in molecular weight. That is likely beyond what is reasonably expected to be a standard purity, which is more likely to be within 5%.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Glenpharma (JP2002509890) in view of Reddington (US 2007/0237740).
Glenpharma is discussed above but does not teach the addition of poloxamer.
Reddington teaches it was well known to use poloxamer 188 for inhibiting inflammation in joint conditions, such as osteoarthritis (abstract and claim 50).
One of ordinary skill in the art would have been motivated to have combined the agents of the primary and secondary references in order to provide a third joint treatment composition useful for the same purpose (treating osteoarthritis and other joint conditions). This position is consistent with well-.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Glenpharma (JP2002509890) and Reddington (US 2007/0237740), the combination in view of Bright et al (US 2015/0159151).
Glenpharma and Reddington are discussed above but do not teach addition of stem cells.
Bright et al discloses it was known to treat osteoarthritis and other join related disorders by administering viable stromal/stem cells (claims 9 and 10).
As noted above, one of ordinary skill in the art would have been motivated to have combined the agents of the various references in order to provide a final joint treatment composition useful for the same purpose (treating osteoarthritis and other joint conditions). This position is consistent with well-established precedent holding that it is prima facie obvious to combine compositions known to be individually useful together so as to provide a third composition for the same use. See MPEP 2144.06(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612